DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Response to Arguments
Applicant essentially argues that the amendment to the claims is not disclosed by the applied art of Luo. The Examiner respectfully disagrees. See the rejection below as to how Luo discloses the amendment to the claims.
Applicants state that applicants do not agree with this interpretation, and maintain, as stated in the previous office action response, that the present disclosure clearly illustrates a telecommunication network 101, and endpoint devices 171-185 which receive communication services from telecommunication network 101, but which are not part of the telecommunication network 101. Thus, component devices of the telecommunication network do not include such endpoint devices. As such, it is 
The Examiner would like to state that applicant is considering elements 171-185 of figure 1 of the instant application to be devices that are not component devices. As stated in the above arguments “Thus, component devices of the telecommunication network do not include such endpoint devices”. Therefore, If devices outside of the network are considered endpoint devices and devices within the network are considered component devices, such component devices cannot be outside of the network. There is a clear contradiction of the claim language and the language used in arguments. The newly amended limitation of “wherein at least one of the first component device or the second component device is deployed in a non-access network portion of the telecommunication network” clearly places a component device outside of the network.
Therefore, as per the claims, since a component device can be located outside of the network and a disruption can deal with multiple issues including backhaul loads,  signal strengths and devices being outside of the network, an entity updating routing information in order to allow services/communication to devices outside of the network (0022) clearly discloses detection of disruptions and routing traffic via a peer to peer network to devices in disrupted areas. Hence all the claimed and argued limitations have been met.

Previous Response to Arguments
Applicant's arguments filed 07/02/2020 have been fully considered but they are not persuasive. 
. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., as disclosed in the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The amendment to the claims does not narrow the scope to overcome the applied art. The amendment to change the first device and second device to first component device and second component device does not change the structure or functionality of the devices to overcome the applied reference of Luo.
Applicant also argues that detection of a network disruption is understood by the Examiner as the mobile device being outside of network coverage.
The Examiner would like to point out that various conditions within the network can cause disruptions which would require routing changes. Luo discloses load on eNB, air interface resource occupation of an eNB (understood as frequency/channel/subcarrier, or more generally resource not available) and signal strength of devices. It is clear to one of any skill in the art that resource unavailability is a disruption and will prevent communication between devices. The same reasoning is applied to the other independent claims.
The above understanding was explained to the applicant’s representative in an interview held on 07/07/2020. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170019833 herein Luo.
Claim 1, Luo discloses a method (Title: Method) comprising: 
detecting, by a processing system including at least one processor, a network disruption in a region of a telecommunication network (0104, various conditions within a network including load, location change and link information and position of a UE outside of coverage; 0032-0036, D2D management entity, thus processing system), 
wherein the network disruption prevents a communication between at least a first component device of the telecommunication network and at least a second component device of the telecommunication network (0239, load on eNB, air interface resource occupation of an eNB (understood as frequency/channel/subcarrier, or more generally resource not available) and signal strength of devices),
wherein at least one of the first component device or the second component device is deployed in a non-access network portion of the telecommunication network (Fig. 1: UE outside of the coverage of the eNB; 0005, UE acting as a relay for out of coverage UEs, thus non-access network portion; 0033); 
(0023, D2D communications between UEs and connection between UE and eNB); 
identifying, by the processing system, a second peering device of the plurality of peering devices having a connection to the second component device of the telecommunication network (0023, identification of devices for connection and routing to network); 
establishing, by the processing system, a peer-to-peer network via at least the first peering device and the second peering device of the plurality of peering devices (0023, providing routing information), 
wherein at least one of the first peering device or the second peering device is a mobile endpoint device (0023, D2D communications between UEs), wherein the mobile endpoint device is configured to operate as a virtual network function (0023-0024, routing information thus virtual network function); and 
routing, by the processing system, network traffic between the first component device of the telecommunication network and the second component device of the telecommunication network via the peer-to-peer network (0023-0024, 0032-0034, providing connection to the network).

Claim 2, Luo discloses the method of claim 1, identifying the plurality of peering devices as being associated with the region of the telecommunication network (0023, 0030).

Claim 3, Luo discloses the method of claim 2, wherein each of the plurality of peering devices is identified as being associated with the region of the telecommunication network via location information indicating that each of the plurality of peering devices is located in the region (0020, location of devices).

Claim 4, Luo discloses the method of claim 3, wherein the location information comprises at least one of: global positioning system location information; received signal strength location information; time of arrival location information; time difference of arrival location information; or angle of arrival location information (0287).

Claim 5, Luo discloses the method of claim 1, wherein the network traffic is routed between the first device of the telecommunication network and the second device of the telecommunication network via at least the first peering device and the second peering device (Fig. 8).

Claim 6, Luo discloses the method of claim 5, wherein the processing system establishes the peer- to-peer network via a first instruction sent to at least one of the first peering device or the second peering device of the plurality of peering devices (0023, 0033, routing information provided to the UEs).

Claim 7, Luo discloses the method of claim 6, wherein the at least one of the first peering device or the second peering device of the plurality of peering devices (Fig. 8).

Claim 8, Luo discloses the method of claim 7, further comprising: transmitting the first instruction or a second instruction to the mobile endpoint device to configure the mobile endpoint device to operate as the virtual network function (0023, 0033, routing information).

Claim 9, Luo discloses the method of claim 8, wherein the virtual network function comprises at least one of: a router; a buffer; a firewall; or a traffic shaper (0023, since routing information thus router).

Claim 10, Luo discloses the method of claim 8, further comprising: selecting at least one other peering device of the plurality of peering devices to operate as the virtual network function (0050-0052, first and second relay UEs) based upon at least one of: a location of the at least one other peering device relative to a location of the network disruption; the location of the at least one other peering device relative to an access point of the telecommunication network; or a capacity of the at least one other peering device (0033-0035, location provided by server).

Claim 11, Luo discloses  the method of claim 7, wherein the plurality of peering devices comprises at least one mobile endpoint device (0023, 0050, relay UE).

(0023, eNB).

Claim 13,  Luo disclose the method of claim 1, wherein the peer-to-peer network comprises one or more wireless links among the plurality of peering devices (0023).

Claim 14, Luo discloses the method of claim 13, wherein the peer-to-peer network further comprises at least one wired link among the plurality of peering devices (0031, X2 connection).

Claim 15, Luo discloses the method of claim 1, wherein the network disruption comprises at least one of: a network power outage in the region of the telecommunication network; a network hardware component failure in the region of the telecommunication network; or a loss of connectivity in the region of the telecommunication network (0015, 0022).

Claim 16, Luo discloses the method of claim 1, wherein the network traffic originates external to the plurality of peering devices (0031, CN).

Claim 17, Luo discloses the method of claim 1, wherein each of the plurality of peering devices has a connection to at least one other of the plurality of peering devices (Fig. 8).

(0038, second type of relay UE); and reconfiguring the peer-to-peer network to include the another mobile endpoint device (0038).

Claim 19, as analyzed with respect to the limitations as discussed in claim 1.
Claim 20, as analyzed with respect to the limitations as discussed in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/Mehmood B. Khan/Primary Examiner, Art Unit 2468